DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 of August 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 15 April 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10 and 12-16 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-2, 4-8, 17-18, and 20-23 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 17-18, and 20-23 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the kinase inhibitor formulae explicitly recited in claims 1, 4, 5, 17, 20 and 21 do not appear to share a common structure that relates to their function. While each recited structure comprises 5 and 6 member rings, each such structure has a unique conformation of such rings compared to each other structure. Moreover, there is no evidence of record to suggest that any shared structure between each of the kinases inhibitor alternatives is responsible for their function as kinases inhibitors. In the lack of such a showing, the grouping of the kinases inhibitor alternatives is considered to comprise an improper Markush grouping since there does not appear to be a substantially shared structural feature responsible for a common use. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing 

Claims 1-2, 4-8, 17-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The kinases inhibitor of formula I is set forth as follows:

    PNG
    media_image1.png
    145
    200
    media_image1.png
    Greyscale

Reference to “R2” in the above structure is indefinite. R2 is defined in the claims as referring to “halogen or CF3”. However, the location to which R2 points to could not bind halogen or CF3, since the middle of a 6 member ring is not a chemically viable binding site for these atoms. The claims are thus indefinite for failing to clearly define the atom to which the halogen or CF3 binds. Claims 1, 4, 17 and 20 explicitly recite this structure, and the remaining claims are rejected for importing the deficiency by dependency without being corrective.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Grady et al. (“O’Grady”; BMC Cancer 2005, 5:125) in view of Kypta et al., (“Kypta”; U.S. Pre-Grant Publication Number 2009/0304663, see IDS filed 6/16/2018; of record). This is a new rejection. Applicant’s arguments have been fully considered, but are moot in view of the new grounds of rejection. However, a brief response is provided following the statement of rejection in order to demonstrate how the rejection as newly set forth overcomes the objections raised in applicant’s response.
O’Grady teaches that coadministration of kinase inhibitors with nucleic acids capable of carrying out RNAi (i.e. a siRNA, see page 3 of 10, left column) increased the potency of the kinase inhibitors against cell signaling components involved in cancer. O’Grady teaches that the combination of these two targeted agents was shown to increase the efficacy of EGFR and MEK-1 kinase inhibitors, leading to possible implications for overcoming or preventing drug resistance, lowering effective drug doses, and providing new strategies for interrogating cellular signaling pathways in the treatment of cancer. See abstract. Accordingly, the teachings of O’Grady are considered to be specifically contemplated by the authors as applying widely to a variety of small molecule inhibitors and RNAi components. O’Grady does not teach the use of the kinase inhibitor 6-BIO to achieve GSK inhibition.
in vitro and in vivo by simultaneously delivering a GSK inhibitor coformulated with an anti-cancer compound such as an androgen receptor inhibitor (e.g., anti-androgen) [0092-0105, 0176], see claims 1-14 of Kypta). Kypta teaches the GSK inhibitor is 6-BIO. Kypta teaches that the GSK inhibitor can be a siRNA nucleic acid [0036-0038]. siRNA molecules comprise antisense nucleic acids as required by claims 7 and 22.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kypta by combining the use of kinase inhibitors with small oligonucleotide inhibitors such as a siRNA for the same reason set forth by O’Grady, i.e. to enhance the activity of kinase inhibitors towards inhibiting the growth of cancer cells. O’Grady teaches that the combination of specific kinase inhibitors and oligonucleotides capable of engaging in RNAi targeted towards pathways known to be active in cancer proliferation enhances the activity of the specific kinase inhibitors towards inhibiting cancer cell growth. The fact that Kypta teaches the use of both the GSK inhibitor 6-BIO and siRNAs directed to GSK for the purpose of treating prostate cancer renders their combination obvious, since O’Grady teaches that such combinations enhance the activity of these effector molecules against pathways known to be active in cancer.
 	Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
per se, it is prima facie obvious to combine treatments that work separately against the same disease. Moreover, O’Grady renders their combination obvious by demonstrating that administration of kinase inhibitors with antisense directed to same enhances the activity of kinase inhibitors against cancer cell proliferation. Accordingly, this argument is not persuasive.
Applicant’s arguments regarding Compagno and Schlingensiepen are not relevant to the rejection as presently set forth.
Applicant argues that a functional limitation must be evaluated and considered like any other limitation of the claim for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. Applicant argues that the office has provided no evidence that the claimed functional property would be inherently met from the teachings of the applied prior art, emphasizing that “the fact that a certain result … May occur or be present in the prior art is not sufficient to establish the inherency of that result.” This is not persuasive. The cited prior art renders each of the instantly claimed limitations obvious as discussed above. Since each of the instantly recited manipulative steps and compositions is rendered obvious in view of the cited prior art, practicing such steps with the recited compositions would necessarily achieve the same outcome. To argue otherwise is to essentially argue that the instant invention is not enabled over its full scope, since there is no difference between the instant claims and the method steps and compositions rendered obvious by the cited prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633